Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Terminal Disclaimer
The terminal disclaimer filed on 19 February 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16/713685 and U.S. Patent Nos. 10,894,027, 10,898,458, 9,364,562, 9,302,016, 9,370,585, 9,364,558, 9,480,651, 9,364,559, 9,364,561, 9,364,560, 9,302,017, and 9,375,490 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Mills on 19 February 2021.
The application has been amended as follows: 
Claim 1: Please insert “, and wherein the ratio of said EPA:DHA ethyl esters is from more than 2:1 to not more than 3.4:1” following “to about 31% (wt/wt) of said composition” to read “to about 31% (wt/wt) of said composition, and wherein the ratio of said EPA:DHA ethyl esters is from more than 2:1 to not more than 3.4:1”

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: The closest prior art of record does not teach nor reasonably suggest a combination of the particular surfactants, polysorbate in an amount of 20 to 31% and poloxamer in an amount of 0.5 to 5% with EPA ethyl ester and DHA ethyl ester in the claimed ratios. The closest prior art of Hustvedt et al. combines at least one surfactant with EPA ethyl ester and DHA ethyl ester, however the amount of surfactants and the particular combination are not disclosed. The result of the combination of ingredients on circulating triglycerides levels as instantly claimed would not have been obvious to one of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434.  The examiner can normally be reached on Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA WORSHAM/Primary Examiner, Art Unit 1615